Citation Nr: 1807260	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-19 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a lung disability, to include asthma and chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Lung Disability

The Veteran seeks entitlement to service connection for a lung disability, to include asthma and COPD.  As part of the Veteran's December 1965 Report of Medical History at induction, the Veteran noted that he suffered from shortness of breath.  The Veteran's December 1965 Report of Medical Examination at induction indicates the lungs and chest were abnormal and lists the Veteran as suffering from what appears to have been non-disqualifying pectus carinatum, a condition that "is present when the chest protrudes over the sternum."  See Pectus Carinatum, Medline Plus (Jan. 18, 2018), https://medlineplus.gov/ency/article/003321.htm.  As part of the Veteran's November 1967 Report of Medical History at separation, the Veteran again noted that he suffered from shortness of breath.  The Veteran's November 1967 Report of Medical Examination at separation does not include a rating of the Veteran's lungs (either as normal or abnormal).  

The Veteran served on active duty in the Republic of Vietnam, and is presumed to have been exposed to a toxic herbicide agent.  The Veteran states that his current lung disability is the result of his service in Vietnam, to include exposure to herbicide agents and dust resulting from demolitions work performed during his service.  The record, including an August 2009 private treatment record, indicates that post-service the Veteran worked both above and below ground at a coal mine for 27 years and had "significant asbestos exposure" from that work.  The record also notes that the Veteran "is a former smoker of 12 years, less than 1 PPD, but quitting in 1978."  A September 2011 private treatment record notes the Veteran as reporting "asthma type symptoms" beginning in or about the year 2000.

As noted above, a lung/chest condition, pectus carinatum, was noted on entrance into service.  Where a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In an aggravation case, 38 U.S.C. § 1153 applies, and the initial burden falls on the Veteran to establish an increase in the severity of the preexisting disability.  If such an increase is established, then the presumption of aggravation arises, and the burden shifts to VA to rebut the presumption of aggravation through clear and unmistakable evidence that such worsening was due to the natural progress of the disease.  38 C.F.R. § 3.306.

Furthermore, congenital or developmental defects are not diseases or injuries that are entitled to service connection. 38 C.F.R. § 3.303(c).  However, if superimposed disease or injury occurs to such congenital or developmental defects during service, then service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  Additionally, service connection may be granted for congenital diseases if they were aggravated during service.  Id.

VA has not provided the Veteran with an examination to determine whether his lung disability, to include asthma and COPD, is the result of his service.  Remand is necessary to provide the Veteran with an examination that adequately addresses the relationship between the Veteran's lung disability and his service.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).  

Hearing Loss Disability

The Veteran's December 1965 Report of Medical Examination at induction lists the Veteran as displaying a "1" under the hearing category, or a high level of medical fitness.  Audiometer results were listed as "0" for each frequency.  The Veteran's service treatment records appear to contain an undated audiogram that differs from the audiometer results recorded at induction.  As part of the Veteran's November 1967 Report of Medical History at separation, the Veteran did not note that he suffered from hearing loss.  The Veteran's November 1967 Report of Medical Examination at separation does not contain audiometer results, but also notes the Veteran as displaying a "1" under the hearing category.  

In April 2011, VA provided the Veteran with an examination to determine whether he suffered from a bilateral hearing loss disability as a result of his service.  The author of a corresponding examination report opined that the Veteran's "33 years of working in the coal mines . . . is more likely the cause of his hearing loss[,] but without an exit exam a high frequency loss at the time of discharge [cannot] be ruled out completely."  

It is unclear whether the examiner converted the audiometer results contained in the Veteran's December 1965 Report of Medical Examination at induction from the American Standards Association (ASA) standard to the International Standards Organization - American National Standards Institute (ISO-ANSI) standard commonly used after December 1970, or whether the examiner considered the undated audiogram contained in the Veteran's service treatment records.  Remand is necessary to obtain an addendum opinion that discusses the undated audiogram, and which compares this audiogram (potentially recorded following the Veteran's examination at induction) to the results recorded in the Veteran's December 1965 Report of Medical Examination (both of which should be converted to the ISO-ANSI standard).  See Shoffner, 16 Vet. App. at 213.  

The RO should also obtain any VA treatment records not already contained in the Veteran's claims file.  See 38 U.S.C. § 5103A.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any VA treatment records not already of record.

2.  Schedule the Veteran for an appropriate VA examination to assess the etiology of the Veteran's lung disability.  After reviewing the complete record, the examiner is asked to provide an opinion as to the following:

(a)  Please identify each disorder affecting the Veteran's lungs.  The examiner should discuss the disorders contained in both the Veteran's VA treatment records and his private treatment records. 

(b)  Is the Veteran's pectus carinatum a congenital or developmental "disease," a congenital or developmental "defect," or an acquired disability?

For VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia a congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(c)  (1)  If the response to question (b) is that the Veteran's pectus carinatum is a congenital or developmental "defect," then is it at least as likely as not (50 percent or greater probability) that there was a superimposed injury or disease during service that resulted in additional disability of the lungs or chest, including asthma or COPD?

(d)  (1)  If the response to question (b) is that the Veteran's pectus carinatum is either a congenital or developmental "disease" or an acquired disability, then did the Veteran's preexisting pectus carinatum increase in severity during his service?

(2)  If the response to question (d)(1) is that there was an increase in the severity of pectus carinatum during service, then is there clear and unmistakable (obvious or manifest) evidence that the increase was due to the natural progress of the condition?

(3)  If the response to question (d)(2) is that there is not clear and unmistakable evidence that the increase in service was due to the natural progress of pectus carinatum, then is it at least as likely as not (50 percent or greater probability) that any of the Veteran's current lung disabilities, to include asthma and COPD, are related to the in-service increase in severity of pectus carinatum?

(e)  If the answers to the above questions result in a conclusion that any currently diagnosed lung disability, to include asthma or COPD, have no relationship to pectus carinatum, then is it at least as likely as not that the Veteran has a lung disability, to include asthma and COPD, that first manifested during his service or was otherwise directly related to his service?  

In responding to the above questions, the examiner should specifically consider the Veteran's presumptive exposure to an herbicide agent and stated exposure to hazardous dust as a result of in-service demolitions work. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3.  Forward the claims file, including a copy of this Remand, to the author of the April 2011 examination report (if possible) for an addendum medical opinion to address whether the Veteran suffers from a bilateral hearing loss disability as a result of his service.  After reviewing the complete record, the examiner is asked to provide an opinion as to the following:

Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran suffers from a bilateral hearing loss disability that first manifested during his service or was otherwise directly related to his service?  

The addendum opinion should address the undated audiogram contained in the Veteran's claims file (the results of which should be noted for the record), and should indicate whether the examiner converted the audiometer values contained in the Veteran's service treatment records from the ASA standard to the ISO-ANSI standard.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4.  Readjudicate the claims on appeal.  If any benefits sought on appeal remain denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow him an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b).


